Citation Nr: 1217212	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for right foot disability.

4.  Entitlement to service connection for left foot disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for headaches.

7.  Entitlement to an evaluation in excess of 10 percent for the service-connected mid-back strain.

8.  Entitlement to a compensable evaluation for the service-connected residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2001 and from March 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sough on appeal.  The Veteran filed a notice of disagreement in October 2009.  A statement of the case (SOC) was issued in April 2010.  The Veteran perfected his appeal in June 2010.   

The Veteran presented testimony before the Board in May 2011.  The transcript has been associated with the claims folder.

The Veteran submitted additional evidence after the April 2010 SOC was issued.  During the Board hearing, the Veteran waived initial consideration of the newly submitted evidence and as such, it was considered in preparation of this Decision and Remand. 

The claims pertaining to the mid back strain, right ankle sprain, bilateral feet, headaches, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus is causally related to his active duty service. 

2.  The Veteran's neck disability, variously diagnosed as muscle strain, spasms, and cervicalgia, is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Neck disability, variously diagnosed as muscle strain, spasms, and cervicalgia, was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a neck disability.  Specifically, he asserts that he injured his neck during combat training exercises in service.  He further maintains that he was exposed to loud noise while performing duties as an infantryman, which resulted in his tinnitus.  Through testimony and statements, the Veteran asserts that he has suffered from neck problems and tinnitus since his discharge from service.  

The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law, and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for tinnitus and a neck disability on a direct causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

In this regard, service personnel records confirm the Veteran was an indirect fire infantryman.  Service treatment records contain multiple audiograms, which revealed the Veteran was routinely exposed to hazardous noise.  An entry dated in February 2005 shows the Veteran sought treatment for pain in his neck.  He informed the treatment provider that he was doing combatives when the injury occurred.  He had limited neck movement.  There were no further complaints in service. 
 
As there was no diagnosed chronic neck condition or tinnitus during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Post-service, the Veteran has complained of and sought treatment for tinnitus and neck pain and spasms.   The Veteran is clearly asserting that he had continued or ongoing problems with his neck and tinnitus since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Significantly, a November 2008 entry shows the Veteran reported tinnitus since 2000 (during service) and a September 2008 entry indicates the Veteran complained of neck pain since 2005 (also during service).  The Veteran testified in May 2011 and reported the same onset for the claimed conditions.  The Board has no reason to doubt the veracity of this Veteran.  Thus, the Veteran's current assertions of his having had chronic neck and tinnitus problems since service are consistent with his own actions and the overall record.

The Board is cognizant that the February 2009 VA examiner opined that tinnitus was less likely than not due to the Veteran's active duty noise exposure.  The examiner indicated the service treatment records were negative for tinnitus.  However, as noted above, the service treatment show the Veteran was routinely exposed to hazardous noise.  After reviewing the Veteran's statements and observing his demeanor at the Board hearing, the Board finds the Veteran's statements and testimony regarding onset of tinnitus in service to be credible.  As such, the Board finds that service connection for tinnitus is warranted.  

The Board is also cognizant that the February 2009 VA examiner indicated she could not resolve the question of etiology of the Veteran's neck strain and spasms without resorting to mere speculation.  However, the examiner acknowledged the Veteran injured his neck in service.  While the examiner also reasoned that x-rays were negative for abnormalities in 2008, more recent x-rays taken in 2010 show slight straightening of the cervical spine.  The Board finds that the inservice evidence of a neck symptomatology, the current medical evidence of disability, and the Veteran's credible statements and testimony are sufficient to warrant a grant of service connection for this disability as well. 

The evidence in this case is certainly not compelling, and there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Service treatment records show the Veteran injured his neck in service and was routinely exposed to hazardous noises.  Currently, the Veteran has been diagnosed with tinnitus and neck spasms, strain, and cervicalgia.  The Veteran has asserted that he had continued or ongoing neck problems and tinnitus since service, which have been found credible.  The Veteran is competent to report his symptoms (neck pain and spasms and ringing in his ears), and thus, establishes a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519  (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Hence, service connection for a neck disability and tinnitus is warranted.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for tinnitus is warranted.  Entitlement to service connection for a neck disability is warranted.  To this extent, the appeal is granted.


REMAND

Further development is necessary prior to appellate review of the Veteran's claims of service connection for a disability of the bilateral feet, PTSD and headaches, as well as the increased rating claims for his service-connected mid back strain and right ankle sprain.  

With regard to the claims for mid back strain and residuals of a right ankle sprain, the Veteran testified in May 2011 that the disabilities have worsened in severity.   Notably, he testified that his back disability was productive of spasms, radiating pain into the lower extremities, weakness, fatigue, and limited motion.  He further testified that his right ankle disability was productive of increased pain, swelling, instability, stiffness, and difficulty walking.   The last VA examination of record is dated in February 2009, over three years ago.  

The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran also claims entitlement to service connection for a disability of the bilateral feet.  Specifically, he asserts that he has developed bunions as result of marching with boots/improper footwear during service.  At the time of VA examination in February 2009, bunions were barely noticeable and thus, the examiner was unable to render an opinion.  Given the more recent evidence of record, VA outpatient treatment records dated in August 2009 showing moderate hallux valgus with medial deformity on the bilateral feet, the Board finds that prior to reconsidering the merits of the Veteran's claims, the Veteran should be afforded a new VA examination to determine the nature and etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also claims entitlement to service connection for headaches.  He maintains that while the condition existed prior to enlistment, it worsened during service.  He has informed VA treatment providers that he sustained multiple traumatic brain injuries, to include falling down a steep embankment, being thrown to the ground due to the blast from a hand grenade, and loss of consciousness after a hard landing from a parachute jump.  The Board notes the Veteran's DD-214 shows he received the Parachute Badge.  The incident involving the hand grenade is currently under development as will be discussed below.  Post-service medical records also suggest a possible relationship between the Veteran's headaches and his neck disability, for which service connection has been awarded in the instant decision.  Given the evidence of record and the disposition with regard to the neck claim undertaken in the instant decision, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed headache condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  Id.

The Veteran has also claimed entitlement to PTSD.  Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

He maintains that PTSD is the result of traumatic experiences suffered during active military service, to include being thrown to the ground by the blast from a hand grenade at Camp Demi, Bosnia, fear for his life and helping excavate mass graves during a United Nations peacekeeping mission in Bosnia.  The Veteran's DD214 confirms the Veteran was in Bosnia from August 1999 to December 1999.   Post-service treatment records, show the Veteran has been diagnosed with symptoms of PTSD.  

This matter must be first remanded for verification of these stressors by the United States Army and Joint Services Records Research Center (JSRRC).  It appears attempts were made to verify these stressors with the JSRRC; however, the last response from JSRRC in May 2009 indicates that while they were unable to document the Veteran's stressors, a final response should be received within 90 days.  A formal finding by the RO in September 2009 indicated that no further response was received after May 2009, but a duplicate posting by the JSRRC.  Another formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Thereafter, given the amendments to 38 C.F.R. § 3.304(f)(3)("if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor"), a VA examination and etiology opinion are necessary to fully meet the duty to assist the Veteran with this claim.  

The last VA outpatient treatment records associated with the claims folder are dated in April 2010.  Thus, any outstanding VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records dated from April 2010 to the present from the appropriate VA medical center.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

2.  With any additional information provided by the Veteran, and with the evidence already of record, the RO should prepare a summary of the Veteran's alleged in-service stressors.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate PTSD examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, to determine if the Veteran suffers from PTSD as a result of the claimed in-service stressors.  It is imperative that the claims file be made available to the examiner for review.  

The examiner should clearly report whether or not a medical diagnosis of PTSD is warranted under DSM IV criteria.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that PTSD is causally related to the claimed hand grenade incident and helping excavate mass graves.  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any PTSD is causally related to the Veteran's fear of hostile military or terrorist activity.  The examiner should explain his or her reasons for these opinions. 

4.  After obtaining the above evidence, to the extent available, the RO should schedule the necessary VA examination to ascertain the current nature and severity of the Veteran's service connected mid back strain.   All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria.  It is imperative that the claims file be made available to the examiner for review.  All examination findings should be reported to allow for application of VA rating criteria.  

5.  After obtaining the above evidence, to the extent available, the RO should schedule the necessary VA examination to ascertain the current nature and severity of the Veteran's service connected residuals of a right ankle sprain.  All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria for the ankle.  It is imperative that the claims file be made available to the examiner for review.  All examination findings should be reported to allow for application of VA rating criteria.  

6.  The RO should also schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from a disability of the bilateral feet as a result of marching with improper footwear during service.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should clearly report whether or not there is a disability of the bilateral feet, including bunions.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed disability of the bilateral feet, including bunions, is causally related to the Veteran's period of active military service, including marching with improper footwear.  The examiner should set forth his or her reasons for the opinion.

7.  The RO should also schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from headaches are result of his period of active military service.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should clearly report whether or not a headache disorder pre-existed the Veteran's period of active military service and if so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed headache disability underwent an increase in severity beyond the natural progression of the disease during service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed headache disability is proximately due to or the result of, or aggravated by the service-connected neck disability.  The examiner should set forth his or her reasons for the opinion.

8.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

9.  After all indicated development has been completed to the extent possible, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive supplemental statement of the case and afforded an appropriate opportunity for response.  The case should then be returned to the Board for appellate review. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


